DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Herzog (DE102012011217 A1) and Hsieh et al. (US20190077078), previously cited in the Office Action mailed 12/22/2021.
Regarding claim 1 (The below also applies mutatis mutandis to claim 13), Herzog teaches a tooling assembly (plate-like body; Figure 1) for
mounting a component (Abstract: recesses whose shape and an outer contour correspond to
the cross section of the object to be inserted into a prefabricated base) in a powder bed
additive manufacturing machine (see Figure 1) comprising a build platform (height adjustable
support 5; Figure 1), the tooling assembly comprising:
a component fixture (plug-in bracket 30; Figure 4) configured for receiving the
component (prefabricated object base 31; Figure 1);
a mounting plate (lower part 33; Figure 4) configured for receiving the component
fixture (see 30 and 33 in Figure 2 and Figure 4), the mounting plate being a separate entity from
the build platform (see 33 and 5 in Figure 2 and 4); and
a magnet assembly (magnet arrangement 45) operably coupling the mounting plate to
the component fixture for securing the component fixture to the mounting plate in a fixed orientation (“lower part 33 in turn pre-attached by a dowel pin and is in particular in the Z- direction by a magnet arrangement 45 fixed the plug holder 30 - provided this is made of a magnetizable material - against the lower part 33 pull and hold there”- see pg. 5 line 4-7).
Further, Hsieh teaches the magnet assembly comprises a fixture magnet (magnetically attractable portion 20; Figure 1) and a plate magnet (electromagnet 3; Figure 1). 
However, Herzog and Hsiesh fail to teach the fixture magnet and the plate magnet being shaped to create an unbalanced geometry.
	Claims 2-12 are allowable because they are dependent on allowable claim 1.
	Claims 14-20 are allowable because they are dependent on allowable claim 13.
Claim 21 was previously deemed allowable subject matter in the Office Action mailed 12/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743